Exhibit 10.4

CAROLINA BANK

SALARY CONTINUATION AGREEMENT

This SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into as of this
2nd day of             June             , 2008, by and between Carolina Bank, a
North Carolina-chartered bank (the “Bank”), and T. Allen Liles, its Executive
Vice President and Chief Financial Officer (the “Executive”).

WHEREAS, recognizing the Executive’s substantial contribution to the Bank’s
success and intending to encourage the Executive to remain an employee, the Bank
and the Executive entered into an Executive Agreement dated as of March 10, 2003
under the Bank’s Executive Supplemental Retirement Plan, promising specified
benefits to the Executive after retirement or death payable from the Bank’s
general assets,

WHEREAS, the Bank and the Executive intend that this Agreement shall amend and
restate in its entirety the March 10, 2003 Executive Agreement,

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned, and

WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a non-qualified benefit plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

ARTICLE 1

DEFINITIONS

1.1        “Accrual Balance” means the liability that should be accrued by the
Bank under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Accounting Principles
Board Opinion No. 12, as amended by Financial Accounting Standard No. 106, and
the calculation method and discount rate specified hereinafter. The Accrual
Balance is determined such that when it is credited with interest each month the
Accrual Balance at Normal Retirement Age equals the present value of the normal
retirement benefits. The discount rate means the rate used by the Plan
Administrator for determining the Accrual Balance. In its sole discretion the
Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.



--------------------------------------------------------------------------------

1.2        “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.

1.3        “Beneficiary Designation Form” means the form established from time
to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

1.4        “Change in Control” shall mean a change in control as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including –

(a)         Change in ownership: a change in ownership of Carolina Bank
Holdings, Inc., a North Carolina corporation of which the Bank is a wholly owned
subsidiary, occurs on the date any one person or group accumulates ownership of
Carolina Bank Holdings, Inc. stock constituting more than 50% of the total fair
market value or total voting power of Carolina Bank Holdings, Inc. stock, or

(b)         Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of Carolina
Bank Holdings, Inc. stock possessing 30% or more of the total voting power of
Carolina Bank Holdings, Inc. stock, or (y) a majority of Carolina Bank Holdings,
Inc.’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed in advance by a majority of
Carolina Bank Holdings, Inc.’s board of directors, or

(c)         Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Carolina Bank Holdings, Inc.’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from Carolina Bank Holdings, Inc. assets having a total gross
fair market value equal to or exceeding 40% of the total gross fair market value
of all of Carolina Bank Holdings, Inc.’s assets immediately before the
acquisition or acquisitions. For this purpose, gross fair market value means the
value of Carolina Bank Holdings, Inc.’s assets, or the value of the assets being
disposed of, determined without regard to any liabilities associated with the
assets.

1.5        “Code” means the Internal Revenue Code of 1986, as amended, and
rules, regulations, and guidance of general application issued thereunder by the
Department of the Treasury.

1.6        “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer. Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.

 

2



--------------------------------------------------------------------------------

1.7        “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause.

1.8        “Effective Date” means December 24, 2002.

1.9        “Normal Retirement Age” means the Executive’s 65th birthday.

1.10      “Plan Administrator” or “Administrator” means the plan administrator
described in Article 8.

1.11      “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.

1.12      “Separation from Service” means the Executive’s service as an
executive and independent contractor to the Bank and any member of a controlled
group, as defined in Code section 414, terminates for any reason, other than
because of a leave of absence approved by the Bank or the Executive’s death. For
purposes of this Agreement, if there is a dispute about the employment status of
the Executive or the date of the Executive’s Separation from Service, the Bank
shall have the sole and absolute right to decide the dispute unless a Change in
Control shall have occurred.

1.13      “Termination with Cause” and “Cause” shall have the same meaning
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank. If the
Executive is not a party to a severance or employment agreement containing a
definition of termination with cause, Termination with Cause means the Bank
terminates the Executive’s employment for any of the following reasons –

(a)         the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof, or

(b)         disloyalty or dishonesty by the Executive in the performance of the
Executive’s duties, or a breach of the Executive’s fiduciary duties for personal
profit, in any case whether in the Executive’s capacity as a director or
officer, or

(c)         intentional wrongful damage by the Executive to the business or
property of the Bank or its affiliates, including without limitation the
reputation of the Bank, which in the judgement of the Bank causes material harm
to the Bank or affiliates, or

(d)         a willful violation by the Executive of any applicable law or
significant policy of the Bank or an affiliate that, in the Bank’s judgement,
results in an adverse effect on the Bank or the affiliate, regardless of whether
the violation leads to criminal prosecution or conviction. For purposes of this
Agreement applicable laws include any statute, rule, regulatory order, statement
of policy, or final cease-and-desist order of any governmental agency or body
having regulatory authority over the Bank, or

(e)         an intentional act of fraud, embezzlement, or theft by the Executive
in the course of employment. For purposes of this Agreement no act or failure to
act on the part of the Executive shall be deemed to have been intentional if it
was due primarily to an error in

 

3



--------------------------------------------------------------------------------

judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the Bank’s best
interests, or

(f)         the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or

(g)         the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or

(h)         conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

ARTICLE 2

LIFETIME BENEFITS

2.1        Normal Retirement. Unless Separation from Service or a Change in
Control occurs before Normal Retirement Age, when the Executive attains Normal
Retirement Age the Bank shall pay to the Executive the benefit described in this
section 2.1 instead of any other benefit under this Agreement. If the
Executive’s Separation from Service thereafter is a Termination with Cause or if
this Agreement terminates under Article 5, no further benefits shall be paid.

2.1.1     Amount of benefit. The annual benefit under this section 2.1 is
$125,000.

2.1.2     Payment of benefit. Beginning with the month immediately after the
month in which the Executive attains Normal Retirement Age, the Bank shall pay
the annual benefit to the Executive in equal monthly installments on the first
day of each month. The annual benefit shall be paid to the Executive for 15
years.

2.2        Early Termination. Unless the Executive shall have received the
benefit under section 2.4 after a Change in Control, after Early Termination the
Bank shall pay to the Executive the benefit described in this section 2.2
instead of any other benefit under this Agreement.

2.2.1     Amount of benefit. The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over the period beginning with
the Executive’s Normal Retirement Age and taking into account interest at the
discount rate or rates established by the Plan Administrator.

2.2.2     Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or
(y) the month immediately after the month in which the Executive attains Normal
Retirement Age, the

 

4



--------------------------------------------------------------------------------

Bank shall pay the annual benefit to the Executive in equal monthly installments
on the first day of each month. The annual benefit shall be paid to the
Executive for 15 years.

2.3        Disability. Unless the Executive shall have received the benefit
under section 2.4 after a Change in Control, for Separation from Service because
of Disability before Normal Retirement Age the Bank shall pay to the Executive
the benefit described in this section 2.3 instead of any other benefit under
this Agreement.

2.3.1     Amount of benefit. The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over the period beginning with
the Executive’s Normal Retirement Age and taking into account interest at the
discount rate or rates established by the Plan Administrator.

2.3.2     Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or
(y) the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank shall pay the annual benefit to the Executive in equal
monthly installments on the first day of each month. The annual benefit shall be
paid to the Executive for 15 years.

2.4        Change in Control. If a Change in Control occurs both before Normal
Retirement Age and before Separation from Service, the Bank shall pay to the
Executive the benefit described in this section 2.4 instead of any other benefit
under this Agreement.

2.4.1     Amount of benefit. The benefit under this section 2.4 is the Normal
Retirement Age Accrual Balance required by section 2.1, without discount for the
time value of money.

2.4.2     Payment of benefit. The Bank shall pay the benefit under this section
2.4 to the Executive in a single lump sum within three days after the Change in
Control. If the Executive receives the benefit under this section 2.4 because of
the occurrence of a Change in Control, the Executive shall not be entitled to
claim additional benefits under section 2.4 if an additional Change in Control
occurs thereafter.

2.5        Lump-sum Payment of Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit Being Paid to the Executive when a Change in
Control Occurs. If when a Change in Control occurs the Executive is receiving
the Normal Retirement Age benefit under section 2.1, the Bank shall pay the
remaining salary continuation benefits to the Executive in a single lump sum
within three days after the Change in Control. If when a Change in Control
occurs the Executive is receiving or is entitled at Normal Retirement Age to
receive the benefit under sections 2.2 or 2.3, the Bank shall pay the remaining
salary continuation benefits to the Executive in a single lump sum within three
days after the later of (x) the date of the Change in Control or (y) the first
day of the seventh month after the month in which the Executive’s Separation
from Service occurs. The lump-sum payment due to the Executive as a result of a
Change in Control shall be an amount equal to the Accrual Balance amount
corresponding to the particular benefit when the Change in Control occurs.

 

5



--------------------------------------------------------------------------------

2.6        Annual Benefit Statement. Within 60 days after the end of each Plan
Year the Plan Administrator shall provide or cause to be provided to the
Executive and the Bank an annual benefit statement showing benefits payable or
potentially payable to the Executive under this Agreement. Each annual benefit
statement shall supersede the previous year’s annual benefit statement. If there
is a contradiction between this Agreement and the annual benefit statement
concerning the amount of a particular benefit payable or potentially payable to
the Executive under sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit
determined under the Agreement shall control.

2.7        Savings Clause Relating to Compliance with Code Section 409A. Despite
any contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive shall not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.

2.8        One Benefit Only. Despite anything to the contrary in this Agreement,
the Executive and Beneficiary are entitled to one benefit only under this
Agreement, which shall be determined by the first event to occur that is dealt
with by this Agreement. Except as provided in section 2.5 or Article 3,
subsequent occurrence of events dealt with by this Agreement shall not entitle
the Executive or Beneficiary to other or additional benefits under this
Agreement.

ARTICLE 3

DEATH BENEFITS

3.1        Death Before Separation from Service. Except as provided in section
5.2, if the Executive dies before Separation from Service, at the Executive’s
death the Beneficiary shall be entitled to an amount in cash equal to the
Accrual Balance existing at the Executive’s death, unless the Change-in-Control
benefit shall have been paid to the Executive under section 2.4 or unless a
Change-in-Control payout shall have occurred under section 2.5. No benefit shall
be paid if the Change-in-Control benefit shall have been paid to the Executive
under section 2.4 or if a Change-in-Control payout shall have occurred under
section 2.5. If a benefit is payable to the Beneficiary, the benefit shall be
paid in a single lump sum 90 days after the Executive’s death. However, no
benefits under this Agreement shall be paid or payable to the Executive or the
Beneficiary if this Agreement is terminated under Article 5.

3.2        Death after Separation from Service. If the Executive dies after
Separation from Service and if Separation from Service was not a Termination
with Cause, at the Executive’s death the Beneficiary shall be entitled to an
amount in cash equal to the Accrual Balance remaining at the Executive’s death,
unless the Change-in-Control benefit shall have been paid to the Executive under
section 2.4 or unless a Change-in-Control payout shall have occurred under
section 2.5. No benefit shall be paid if the Change-in-Control benefit shall
have

 

6



--------------------------------------------------------------------------------

been paid to the Executive under section 2.4 or if a Change-in-Control payout
shall have occurred under section 2.5. If a benefit is payable to the
Beneficiary under this section 3.2, the benefit shall be paid in a single lump
sum 90 days after the Executive’s death. However, no benefits under this
Agreement shall be paid or payable to the Executive or the Beneficiary if this
Agreement is terminated under Article 5.

ARTICLE 4

BENEFICIARIES

4.1        Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement at the Executive’s death. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.

4.2        Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

4.3        Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted, and acknowledged in
writing by the Plan Administrator or its designated agent.

4.4        No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse the benefits shall be paid to the Executive’s
estate.

4.5        Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.

ARTICLE 5

GENERAL LIMITATIONS

5.1        Termination with Cause. Despite any contrary provision of this
Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is a Termination with
Cause.

 

7



--------------------------------------------------------------------------------

5.2        Suicide or Misstatement. The Bank shall not pay any benefit under
this Agreement if the Executive commits suicide within two years after the
Effective Date or if the Executive makes any material misstatement of fact on
any application or resume provided to the Bank or on any application for
benefits provided by the Bank.

5.3        Removal. If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.

5.4        Default. Despite any contrary provision of this Agreement, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.

5.5        FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Federal Deposit Insurance
Act section 13(c). 12 U.S.C. 1823(c). Rights of the parties that have already
vested shall not be affected by such action, however.

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1        Claims Procedure. A person or beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be paid
shall make a claim for such benefits as follows –

6.1.1     Initiation – written claim. The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits. If the claim
relates to the contents of a notice received by the claimant, the claim must be
made within 60 days after the notice was received by the claimant. All other
claims must be made within 180 days after the date of the event that caused the
claim to arise. The claim must state with particularity the determination
desired by the claimant.

6.1.2     Timing of Bank response. The Bank shall respond to the claimant within
90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required. The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.

6.1.3     Notice of decision. If the Bank denies part or all of the claim, the
Bank shall notify the claimant in writing of the denial. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth –

 

  6.1.3.1 the specific reasons for the denial,

 

8



--------------------------------------------------------------------------------

  6.1.3.2 a reference to the specific provisions of the Agreement on which the
denial is based,

 

  6.1.3.3 a description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

 

  6.1.3.4 an explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

 

  6.1.3.5 a statement of the claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.

6.2        Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows –

6.2.1     Initiation – written request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.

6.2.2     Additional submissions – information access. The claimant shall then
have the opportunity to submit written comments, documents, records, and other
information relating to the claim. The Bank shall also provide the claimant,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

6.2.3     Considerations on review. In considering the review, the Bank shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether the information was submitted or considered
in the initial benefit determination.

6.2.4     Timing of Bank response. The Bank shall respond in writing to the
claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank may extend the response period by an additional 60 days by
notifying the claimant in writing before the end of the initial 60-day period
that an additional period is required. The notice of extension must state the
special circumstances and the date by which the Bank expects to render its
decision.

6.2.5     Notice of decision. The Bank shall notify the claimant in writing of
its decision on review. The Bank shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth –

 

  6.2.5.1 the specific reason for the denial,

 

  6.2.5.2 a reference to the specific provisions of the Agreement on which the
denial is based,

 

  6.2.5.3 a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

9



--------------------------------------------------------------------------------

  6.2.5.4 a statement of the claimant’s right to bring a civil action under
ERISA section 502(a).

ARTICLE 7

MISCELLANEOUS

7.1        Amendments and Termination. Subject to section 7.14, this Agreement
may be amended solely by a written agreement signed by the Bank and by the
Executive, and except for termination occurring under Article 5 this Agreement
may be terminated solely by a written agreement signed by the Bank and by the
Executive.

7.2        Binding Effect. This Agreement shall bind the Executive, the Bank,
and their beneficiaries, survivors, executors, successors, administrators, and
transferees.

7.3        No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Bank nor does it interfere with the Bank’s right to discharge
the Executive. It also does not require the Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.

7.4        Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.

7.5        Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement had no
succession occurred.

7.6        Tax Withholding. The Bank shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.

7.7        Applicable Law. This Agreement and all rights hereunder shall be
governed by the laws of the State of North Carolina, except to the extent
preempted by the laws of the United States of America.

7.8        Unfunded Arrangement. The Executive and Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay benefits.
Rights to benefits are not subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

7.9        Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. This Agreement amends and restates in its entirety the Executive
Agreement dated as of March 10, 2003 entered into by the Bank and the Executive
under the Bank’s Executive Supplemental Retirement Plan.

 

10



--------------------------------------------------------------------------------

7.10      Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of such provision together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.

7.11      Headings. Caption headings and subheadings herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement.

7.12      Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Bank, notice
shall be given to the board of directors, Carolina Bank, 2604 Lawndale Drive,
P.O. Box 10209, Greensboro, North Carolina 27408, or to such other or additional
person or persons as the Bank shall have designated to the Executive in writing.
If to the Executive, notice shall be given to the Executive at the Executive’s
address appearing on the Bank’s records, or to such other or additional person
or persons as the Executive shall have designated to the Bank in writing.

7.13      Payment of Legal Fees. The Bank is aware that after a Change in
Control management of the Bank could cause or attempt to cause the Bank to
refuse to comply with its obligations under this Agreement, or could institute
or cause or attempt to cause the Bank to institute litigation seeking to have
this Agreement declared unenforceable, or could take or attempt to take other
action to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. The Bank
intends that the Executive not be required to incur expenses associated with the
enforcement of rights under this Agreement, whether by litigation or other legal
action, because the cost and expense thereof would substantially detract from
the benefits intended to be granted to the Executive hereunder. The Bank intends
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Bank has failed to
comply with any of its obligations under this Agreement, or (y) the Bank or any
other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Bank irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Bank’s expense as provided in this section 7.13, to represent the Executive in
the initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction. Despite any existing or previous
attorney-client relationship between the Bank and any counsel chosen by the
Executive under this section 7.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship shall exist
between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Bank on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by

 

11



--------------------------------------------------------------------------------

counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $125,000, whether suit be brought or not and regardless of
whether incurred in trial, bankruptcy, or appellate proceedings. The Bank’s
obligation to pay the Executive’s legal fees provided by this section 7.13
operates separately from and in addition to any legal fee reimbursement
obligation the Bank may have with the Executive under any separate employment,
severance, or other agreement between the Executive and the Bank. Despite any
contrary provision within this Agreement however, the Bank shall not be required
to pay or reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

7.14      Termination or Modification of Agreement Because of Changes in Law,
Rules or Regulations. The Bank is entering into this Agreement on the assumption
that certain existing tax laws, rules, and regulations will continue in effect
in their current form. If that assumption materially changes and the change has
a material detrimental effect on this Agreement, the Bank reserves the right to
terminate or modify this Agreement accordingly, subject to the written consent
of the Executive, which shall not be unreasonably withheld. This section 7.14
shall become null and void effective immediately upon a Change in Control.

ARTICLE 8

ADMINISTRATION OF AGREEMENT

8.1        Plan Administrator Duties. This Agreement shall be administered by a
Plan Administrator consisting of the Bank’s board of directors or such committee
or person(s) as the board shall appoint. The Executive may not be a member of
the Plan Administrator. The Plan Administrator shall have the discretion and
authority to (x) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement and (y) decide or resolve
any and all questions that may arise, including interpretations of this
Agreement.

8.2        Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.

8.3        Binding Effect of Decisions. The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method described in section 1.1.

8.4        Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

8.5        Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters

 

12



--------------------------------------------------------------------------------

relating to the date and circumstances of the retirement, Disability, death, or
Separation from Service of the Executive and such other pertinent information as
the Plan Administrator may reasonably require.

IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Bank have
executed this Salary Continuation Agreement as of the date first written above.

 

EXECUTIVE:     BANK:       Carolina Bank  

/s/ T. Allen Liles

    By:  

/s/ Robert T. Braswell

  T. Allen Liles             Its:   President & CEO       And By:  

/s/ Gunnar N. R. Fromen

      Its:   Executive Vice President  

 

13